Citation Nr: 1509771	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-15 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than June 21, 2010 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alpha Disability


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975 and from October 1976 to October 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  In November 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to mail the July 2014 supplemental statement of the case (SSOC) to the Veteran's new address.  The action specified in the November 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  In December 2010, the Veteran submitted a formal application for individual employability due to his service-connected disabilities. 

2.  The schedular requirements for a grant of TDIU were not met until June 21, 2010. 

3.  The preponderance of the evidence does not show that the Veteran's service-connected disabilities alone caused his inability to secure or follow a gainful occupation prior to June 21, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to June 21, 2010 for an award of a total rating for compensation purposes based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

A total disability rating based on unemployability (TDIU) is an award of increased compensation.  Effective dates for increases in compensation are assigned in accordance with 38 C.F.R. § 3.400(o) (2014) (implementing 38 U.S.C.A. § 5110(a), (b)(2) (West 2014)).  Pursuant to that regulation, the effective date of an increase in compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2014) (emphasis added). 

An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2014). 

Generally, then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2014).  To establish a grant of TDIU, however, entails special requirements that must be considered. 

Entitlement to TDIU requires evidence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration should be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

The governing regulations provide that, to qualify for TDIU, if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Ratings for disabilities resulting from a common etiology will be combined under 38 C.F.R. § 4.25 and considered one disability for this calculation.  If the evidence demonstrates that the Veteran is unemployable by reason of his service-connected disabilities, but fails to meet these percentage standards, the claim shall be submitted to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b). 

The Veteran filed his first claim for TDIU in April 1990.  The claim was denied in a July 1990 rating decision.  At that time, the Veteran was only service connected for cervical sprain with radiculitis, which was evaluated as 30 percent disabling.  Consequently, the Veteran did not meet the schedular criteria for an award of TDIU.  

The Veteran filed another claim for TDIU in May 1991.  The claim was denied in a June 1991 rating decision.  At that time, the Veteran was still service connected only for a cervical sprain with radiculitis, evaluated as 30 percent disabling.  Consequently, the Veteran still did not meet the schedular criteria for the award of TDIU.  The RO did not specifically address entitlement on an extraschedular basis; but there is little, if any evidence that would support a finding that the Veteran was unemployable in 1991 solely due to his service connected disabilities.

In its May 1991 rating decision, the RO also denied entitlement to disability pension because the scheduler requirements for such compensation were not met and the Veteran was not unemployable as a result of service and non-service connected disabilities.  His non-service connected disabilities included low back syndrome, evaluated as 0 percent disabling; a seizure disorder, evaluated as 0 percent disabling; and headaches, evaluated as 0 percent disabling.

In January 1992, the Veteran again requested entitlement to a non-service connected pension.  The Veteran's representative stated that the Veteran's "health has deteriorated rapidly due to organic brain syndrome."    

In April 1992, the RO issued a rating decision in which it found that the Veteran was permanently and totally disabled for pension purposes.  It found that the Veteran's organic brain syndrome was 100 percent disabling.  

In September 1994, the RO issued a rating decision in which it denied entitlement to service connection for organic brain disorder.  The decision was appealed, and the Board (in a July 1998 decision), likewise denied entitlement to service connection for organic brain disorder.  

In a June 2003 rating decision, the RO once again denied service connection for an organic brain disorder, because no new and material evidence had been received with which to reopen the claim.  The Board notes that to this day, the Veteran has never been service connected for organic brain disorder. 

In the June 2003 rating decision, the RO granted also service connection for hearing loss and tinnitus, which were assigned initial non-compensable and 10 percent disability ratings, respectively.  Consequently, the Veteran's service connected disabilities yielded a combined 40 percent disability evaluation, effective August 30, 2002.  See 38 C.F.R. § 4.25.  Thus, the Veteran still failed to meet the objective standards for an award of a TDIU (although the issue of entitlement to a TDIU was neither raised nor adjudicated at this time).

In June 2010, the Veteran sought increased ratings for his hearing loss and cervical strain.  In a September 2010 rating decision, the RO denied an increased rating for the Veteran's cervical strain, but granted a rating of 30 percent for the Veteran's hearing loss.  Consequently, the Veteran's service connected disabilities yielded a combined rating of 60 percent effective June 21, 2010.  See 38 C.F.R. § 4.25.

In December 2010, the Veteran filed a new TDIU claim.  He also requested entitlement to service connection for depression and anxiety.  The Veteran underwent a psychiatric examination, as well as a general medical examination in March 2011.  In May 2011, the RO granted service connection for major depressive disorder, severe with psychotic features and posttraumatic stress disorder (PTSD) delayed onset, and granted a 100 percent rating for it.  The RO also granted service connection for radiculitis of the right upper extremity, evaluated as 30 percent disabling; and service connection for radiculitis of the left upper extremity, evaluated as 20 percent disabling.  Finally, the RO granted TDIU effective June 21, 2010.  

Prior to June 21, 2010, the Veteran sought entitlement to TDIU on two prior occasions (April 1990 and May 1991).  These claims were both denied by rating decisions issued in July 1990 and June 1991.  The Veteran did not file a notice of disagreement with either decision; and both decisions became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2014).  Moreover, the aforementioned rating decisions adjudicating various issues also became final.  

The Board notes that prior to June 21, 2010, the Veteran was service connected for cervical strain with radiculitis, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as 0 percent disabling.  Consequently, prior to June 21, 2010, the Veteran's combined rating was 40 percent.  The Veteran's combined rating did not meet the schedular criteria for an award of TDIU.  Moreover, a preponderance of the evidence did not support a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to these service connected disabilities.  

The Veteran was afforded a VA examination of his cervical spine in February 2003 and in the examination report the VA examiner noted that "[the Veteran] does not work due to his medical condition."  Unfortunately, it is unclear whether the examiner is referring to the Veteran's cervical spine disability or the Veteran's non-service connected organic brain syndrome.  However, the Board notes that private medical records show that the Veteran was working as of September 2002 when he was in a motor vehicle accident.  A note from November 2002 concludes that the best thing for the Veteran to do is return to work following this accident as he could get physical therapy on the job and that he has no restrictions.  The Board can find no evidence of record that in 2003, the Veteran was unable to work due solely to his service connected disabilities.  

In August 2011, the Veteran's representative argued that because the Veteran was determined to be incompetent in 1992, he was unable to seek compensation at that time.  The Veteran's advocate appears to argue that if the Veteran had been competent, he might have either pursued a new TDIU claim or submitted claims for other conditions that would have increased his overall disability evaluation.  However, the Board notes that in spite of VA's determination of incompetency, the Veteran was able to pursue an appeal of the RO's denial of service connection for organic brain syndrome to the Board.  He was represented by the American Legion and assisted by his spouse, either of whom could have submitted another claim on the Veteran's behalf.  Ultimately, the Board notes that the Veteran has not presented any actual evidence establishing conclusively that he would have submitted different or additional claims in 1992 if he had not been determined incompetent.  He has simply speculated that he might, under different circumstances, have acted differently.  However, the same could be said for any individual, regardless of their mental status.  Post-hoc speculation that the Veteran might have filed another claim for TDIU in 1992 had he not been incompetent is not a valid basis for granting an earlier effective date and the Board finds this argument essentially couched in equity and without merit.  

Although the Board acknowledges the sympathetic nature of the appellant's claim, it has no authority to award benefits not authorized by law. See 38 U.S.C.A. §§ 511, 7104; Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (VA cannot "extend...benefits out of sympathy for a particular veteran" and further noting that a law that is plain is binding, and leaves nothing for interpretation. The Court and VA must give effect to congressional intent.).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress. Smith v. Derwinski, 2 Vet. App. 429 (1992).

Additionally, the Veteran's spouse argued, in a June 2012 substantive appeal, that his 1992 claim for pension was, "upon a liberal interpretation, a claim for compensation and failure to address this claim, essential means that the claim remained unadjudicated from 1992 to present."  The claim for pension specifically stated that pension was warranted because the Veteran's health deteriorated due to organic brain syndrome.  The RO did, in fact, interpret this as a claim for compensation for organic brain syndrome.  Moreover, it adjudicated the claim and the Veteran appealed it to the Board.  In July 1998, the Board found that service connection for organic brain syndrome was not warranted.

The Board finds that the 1992 pension claim cannot be construed as a claim for TDIU insofar as (1) employability is not mentioned anywhere in the three sentence correspondence, and (2) the only disability mentioned in the correspondence is organic brain syndrome, which is not a service connected disability.  

The Board notes that even if the RO had construed the 1992 pension claim as a TDIU claim, this claim would likely have been denied because the Veteran's combined disability rating was 30 percent, and there was no evidence that the Veteran was unable to secure or follow a substantially gainful occupation due to cervical sprain, hearing loss, and tinnitus (his only service connected disabilities at the time).    
  
The Board finds that the only TDIU requests that predate June 21, 2010 are the April 1990 and May 1991 requests, which were denied and are final.  

As noted above, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2014).  In this case, the Veteran filed an increased rating claim in June 2010 and a TDIU request in December 2010.  The increase in the Veteran's disability was noted in the March 2011 VA examination, and it was this examination report that determined that the Veteran was unable to secure or follow a substantially gainful occupation due to service connected disabilities.  

The law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2014).  Consequently, given all of the above, the Board finds that an effective date earlier than June 21, 2010 is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).



The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles and fully inform the Board.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to an effective date prior to June 21, 2010, for the grant of a total disability rating based on individual unemployability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


